Per Curiam:
There was nothing here but a single disputed question of fact, which has been found against the appellant by the master and the court below. On the one hand, there was the receipt for the balance due on order No. 275, indorsed on the back thereof in the handwriting of the treasurer, the order itself being in the possession of the association. This was prima facie evidence of payment. There was nothing to contradict this except the explanation of Samuel M. Harrison, and the master did not believe him. How can we say he was wrong in this ?
The decree is affirmed, and the appeal dismissed, at the costs of the appellant.